Citation Nr: 9908525	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  98-00 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1971.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied the veteran's claim for an evaluation 
in excess of 30 percent for his PTSD.  The veteran filed a 
timely appeal, and the case has been referred to the Board of 
Veterans' Appeals (Board) for resolution.  


REMAND

A brief review of the record shows that the veteran served 
for two tours of duty in the Republic of Vietnam during the 
Vietnam War era, and was granted service connection for his 
PTSD, effective from April 1983.  By a rating decision of 
August 1995, he was assigned a 30 percent evaluation for this 
disability, effective from May 1995.  In September 1996, the 
veteran filed a claim for an increased evaluation for his 
PTSD, in which he contended that his PTSD had increased in 
severity, and that the currently assigned 30 percent 
evaluation did not adequately reflect the severity of this 
disability.  

In his personal hearing before the undersigned Board Member 
in March 1998, the veteran indicated that he was unable to 
work, experienced uncontrollable explosions of anger or 
aggressive energy, and avoided other people to the extent 
that he isolated himself from his local community.  The Board 
notes that under the regulations in effect when the veteran 
filed the claim on which this appeal is based, a 100 percent 
evaluation was contemplated where the attitudes of all 
contacts except for the most intimate were so adversely 
affected as to result in virtual isolation in the community.  
A 100 percent evaluation was also warranted where the 
evidence showed totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought content or behavioral processes associated 
with almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior.  Or, the veteran must 
have been demonstrably unable to obtain or retain employment.  
See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  In 
addition, the Court of Veterans Appeals held in Johnson v. 
Brown, 7 Vet. App. 95 (1994), that under the former criteria, 
the veteran was not required to prove all three elements for 
assignment of a 100 percent evaluation, because each 
represented an independent basis for granting a 100 percent 
schedular evaluation for PTSD. 

In VA rating examinations conducted in June 1995 and in 
December 1996, the veteran was diagnosed with having Axis V 
global assessment of functioning (GAF) scores of 60 and 51, 
respectively.  Under the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, 1994 (DSM-IV) of the 
American Psychiatric Association, a GAF score of 60 suggests 
moderate symptoms of a psychiatric disorder, such as moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of 51 suggests a borderline between moderate and 
serious symptoms of a psychiatric disorder.  In any event, 
the Board notes that the veteran's GAF scores appear to be 
declining, and that his most recent VA rating examination of 
July 1997 did not include an Axis V GAF score in the final 
diagnosis.  The examiner did note that the veteran had quit 
his most recent job after a short period, because he 
indicated that he was unable to find his way around the plant 
and had experienced other problems, and that he experienced 
uncontrollable episodes of aggressive energy.  

In addition, the Board notes that the VA rating examiners 
have not indicated whether the veteran is unemployable due to 
his service-connected PTSD, or the extent to which (if at 
all) this disability precludes him from obtaining or 
retaining gainful employment.  In this regard, the Board 
would observe that the veteran reports that he has not been 
employed for approximately the past three years, and that he 
quit a series of previous jobs, which he had held for 
relatively short periods, due to conflicts with his 
supervisors or co-workers.  The Board finds, therefore, that 
in view of the veteran's contentions that he is unable to 
obtain or retain employment due to his PTSD, and that the 
July 1997 VA rating examination did not include an Axis V GAF 
score in the final diagnosis, the veteran should be afforded 
an additional VA rating examination which includes an Axis V 
diagnosis and an opinion by the examining physician as to the 
effect (if any) of the veteran's PTSD on his ability to 
obtain or retain employment.  

Thereafter, the RO should readjudicate the veteran's claim on 
the basis of all the evidence.  Revised criteria for 
evaluating PTSD became effective from November 7, 1996, and 
are now codified at 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).  The Board also notes that where the law or 
regulations governing a claim change while the claim is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312 (1991).  As the veteran filed 
his original claim on which this appeal is based prior to 
November 7, 1996, his claim must be evaluated under both the 
former and the revised criteria.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran to 
determine whether he has undergone any 
medical treatment for his PTSD since the 
date of the last request for such 
information.  If so, after obtaining the 
names and addresses of those health care 
providers, and after obtaining any 
necessary authorization, the RO should 
seek to obtain and associate those 
treatment records with the claims file.  

2.  The veteran should then be afforded a 
special psychiatric examination to 
determine the degree of impairment caused 
by his PTSD.  All indicated diagnostic 
tests and studies should be accomplished.  
The examiner is requested to offer an 
opinion as to the extent to which (if 
any) the veteran's PTSD affects his 
ability to obtain or retain employment.  
In addition, 

if the examiner finds that the veteran is 
not precluded from engaging in all forms 
of employment, he or she is requested to 
offer an opinion as to the types of 
employment in which the veteran can 
engage, taking into account his 
objectively demonstrated symptomatology 
with respect to his PTSD.  The examiner 
is also requested to include in his or 
her diagnosis an Axis V GAF score 
representing the veteran's current level 
of impairment due to his PTSD.  The 
veteran's claims file should be made 
available to the examiner for review 
prior to the examination.  The examiner 
should state the rationale upon which the 
opinion is based.  

3.  Upon completion of the above 
requested development, the RO should then 
readjudicate the veteran's claim for an 
evaluation in excess of 30 percent for 
his PTSD, taking into account all 
relevant statutes and regulations.  If 
the action taken is adverse to the 
veteran, he and his service 
representative should be furnished with a 
Supplemental Statement of the Case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  The 
veteran should also be afforded the 
opportunity to respond to the 
Supplemental Statement of the Case before 
the claim is returned to the Board for 
additional review. 


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).




- 5 -


